                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               NO. 3:10-cv-472-GCM

 THOMAS L. MASON, STEVEN G.
 FOLSTAD, & MID-ATLANTIC
 EMERGENCY MEDICAL
 ASSOCIATES, PA

                   Plaintiffs,

 v.
                                                         ORDER
 HEALTH MANAGEMENT
 ASSOCIATES, INC., et al,

                   Defendants.



       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac

Vice concerning Richard W. Westling, filed March 29, 2019 (Doc. No. 60).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(B), Mr. Westling is admitted to appear before this

court pro hac vice on behalf of Defendants, Emergency Medical Services Corp., EmCare, Inc.,

Emcare Holdings, Inc., and Emergency Medical Services, LP.

       IT IS SO ORDERED.

                                           Signed: March 29, 2019
